Citation Nr: 0737984	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  05-06 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and P.M. 


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
February 1981 and from June 1981 to June 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the benefit sought on 
appeal.

In September 2007, the veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing was prepared and associated with 
the claims folder.


FINDING OF FACT

The veteran's service-connected bilateral hearing loss is 
currently manifested by a Level I hearing acuity in the right 
ear and Level V in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.321(b)(1), Part 4, §§ 
4.85, 4.86, 4.87, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. §§ 4.85-4.87.  In evaluating service-
connected hearing impairment, disability ratings are derived 
by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Section 4.85(a) requires that an examination for hearing loss 
be conducted by a state-licensed audiologist, and must 
include both a controlled speech discrimination test 
(Maryland CNC test) and a pure tone audiometry test.  
Examinations must be conducted without the use of hearing 
aids.  Section 4.85(c) indicates that Table VIA, "Numeric 
designation of Hearing Impairment Based Only on Puretone 
Threshold Average," will be used when the examiner certifies 
that use of the speech discrimination test is not appropriate 
because of inconsistent speech discrimination scores.

Audiological examinations are conducted using controlled 
speech discrimination tests together with the results of the 
pure tone audiometry test.  The horizontal lines in Table VI 
in 38 C.F.R. § 4.87 represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numerical designation of impaired 
efficiency (levels I through XI) is determined for each ear 
by intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to pure tone decibel loss.

The percentage evaluation is found from Table VII in 38 
C.F.R. § 4.87 by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V" and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent, and the 
diagnostic code is 6100.  See 38 C.F.R. § 4.85(b) Diagnostic 
Codes 6100-6110 (2007).

The veteran was given three VA audiological examinations 
since filing his claim in May 2002.  The following results 
were documented on the May 2003 examination:

On the authorized audiological evaluation pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
55
50
LEFT
10
10
60
90
100

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 72 percent in the left ear.

The examiner noted results through 4000 Hertz identified a 
moderate sensorineural hearing loss above 2000 Hertz in the 
right ear.  The left ear demonstrated a mild sloping to 
profound sensorineural hearing loss above 1000 Hertz.  Speech 
intelligibility was excellent in the right and fair in the 
left ear.  

In June 2005 pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
60
50
LEFT
15
20
70
85
90

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 76 percent in the left ear.



The most recent examination in March 2006 yielded the 
following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
55
55
LEFT
30
15
65
85
100

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 78 percent in the left ear.  
The average dB loss was 36.25 on the right and 66.25 on the 
left.  

The examiner noted that audiological test results identified 
hearing within normal limits through 2000 Hertz sloping to a 
moderate sensorineural hearing loss from 3000 through 8000 
Hertz in the right ear.  The left ear demonstrated a mild 
sensorineural hearing loss rising to within normal limits at 
1000 Hertz sloping again from a mild to profound 
sensorineural hearing loss from 1500 through 8000 Hertz.

Statements received from three of the veteran's co-workers 
received in February 2005 indicate that his hearing has 
deteriorated and that he was greatly handicapped during 
telephone conversations.  They all believed that his hearing 
loss impaired his employment.

VA treatment records show that the veteran has been 
prescribed hearing aids.  

At his September 2007 Travel Board hearing, the veteran 
testified that he had extreme difficulty hearing women's 
voices; talking on the phone; communicating with women; 
communicating with people in public; or any kind of crowd or 
background noise.  He stated that his private doctor 
recommended that he did not wear the hearing aid in the left 
ear because he indicated the veteran had such a high 
frequency hearing loss and so much loss that it was not going 
to help me hear out of the left side.  The veteran testified 
that he did not work because he was disabled and drew Social 
Security Disability due to an injury to his hand as well as 
high blood pressure.  The veteran's witness testified that 
when he worked the veteran would have a difficult time 
hearing his clients.  

The Board must also consider the guidance provided in the 
pertinent regulations for cases which involve exceptional 
patterns of hearing impairment.  38 C.F.R. § 4.85, Table VI, 
Table VIa, Table VII and § 4.86 (2007).

Under 38 C.F.R. § 4.86(a), when the puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or higher, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa of 38 C.F.R. § 
4.85, whichever results in the higher numeral.  Each ear will 
be evaluated separately.  38 C.F.R. § 4.86(a).  Also, when 
the puretone threshold is 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral is then elevated 
to the next higher Roman numeral.  Again, each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b).

The veteran's March 2006 VA audiological evaluation revealed 
an average puretone threshold hearing level of 36.25 dB for 
the right ear, with a speech discrimination score of 92 
percent.  An average puretone threshold hearing level of 
66.25 dB with a speech discrimination score of 76 percent was 
reported for the left ear. Application of these scores to 
table VI in the rating schedule results in a designation of 
"I" for the right ear and a designation of "IV" for the left 
ear.  When applied to table VII, this results in a 0 percent 
evaluation under Diagnostic Code 6100.

As the veteran had a hearing threshold of 30 decibels or less 
at 1000 Hertz and greater than 70 decibels at 2000 Hertz, the 
left ear may be rated under either Table VI or Table VIA, 
whichever produces a higher rating.  In this case, the 
criteria set forth in Table VIA establish a hearing level 
acuity of V in the left ear.  Under 38 C.F.R. § 4.85, Table 
VII, Diagnostic Code 6100, these findings establish a 
noncompensable (zero percent) evaluation for bilateral 
hearing loss.

The veteran also submitted a private audiological evaluation 
dated in November 2006.  The private doctor noted that the 
veteran had bilateral mild down sloping to moderate 
sensorineural loss on the right and profound on the left.  
Word discrimination was 92 percent on the right and 40 on the 
left; however, it was unclear if the Maryland CNC test was 
used to obtain such findings.  Additionally, the results from 
those audiometry tests were reported in a format that the 
Board cannot use.  Kelly v. Brown, 7 Vet. App. 471 (1995) 
(the Board is precluded from interpreting graphical 
representations of pure tone threshold evaluations).  
Consequently, the Board is unable to consider these 
examination results in its decision.

The veteran has reported because of his hearing loss he has 
difficulty understanding conversational speech especially 
without visual cues.  Nonetheless, there is no indication 
that his hearing loss markedly interferes with his employment 
or otherwise presents such an exceptional or unusual 
disability picture so as to make application of the scheduler 
criteria impractical.  Furthermore, the veteran has not 
indicated that his hearing loss has caused any medical 
problems or required periods of hospitalization.  Referral 
for consideration of an extraschedular rating is not 
warranted, because the bilateral hearing loss has not been 
shown to cause such difficulties as marked interference with 
employment or to warrant frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular scheduler standards.  Bagwell v. Brown, 9 Vet. App. 
57, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  See also 
VAOPGCPREC 6-96, 61 Fed. Reg. 66749 (1996).

It is noted that the veteran is no longer employed and is 
receiving Social Security Disability benefits due to an 
injury to his hand as well as high blood pressure.  

And while the statements from the veteran's co-workers, who 
are mental health therapists, about his symptoms and 
activities has been taken into consideration in deciding this 
appeal, their lay opinions of the severity of his hearing 
loss disability is not competent evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a lay person is not 
competent to give evidence of matters that require medical 
knowledge).  

The rating schedule is designed to accommodate changes in 
condition.  Therefore, the veteran may be awarded a higher 
evaluation in the future should his hearing loss disability 
picture change.  See 38 C.F.R. § 4.1.  At present, however, 
the criteria for a compensable evaluation for hearing loss 
have not been met.  In reaching this decision, the Board 
considered the complete history of the disability at issue as 
well as the current clinical manifestations and the effect 
the disability has on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  The Board also 
considered the applicability of the benefit-of-the-doubt 
doctrine, but as there is not an approximate balance of 
positive and negative evidence of record, reasonable doubt 
could not be resolved in the veteran's favor.  Rather, as the 
preponderance of the evidence is against the veteran's claim 
for a compensable evaluation for bilateral hearing loss, the 
claim must be denied.

Duties to notify

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).


There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in April 2003 and July 2007 of the information and 
evidence needed to substantiate and complete a claim for 
service connection, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  VA informed the 
claimant of the need to submit all pertinent evidence in his 
possession.  The claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim.  
The claimant was provided the opportunity to present 
pertinent evidence and testimony at a Travel Board hearing in 
September 2007.  

The Board acknowledges that the veteran was not provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection until July 2007.  The 
failure to provide this notice before the initial 
adjudication is harmless because the preponderance of the 
evidence is against the appellant's claim for an increased 
evaluation and any questions as to the appropriate disability 
rating or effective date to be assigned is moot.

In addition, VA has fulfilled its duty to assist the claimant 
in obtaining identified and available evidence needed to 
substantiate a claim.  The veteran's VA medical records and 
VA examinations have been associated with the claims folder 
as well as private treatment records.  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 




ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


